Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s response filed 10/22/21 and Applicant’s amendment and response filed 3/19/19 are acknowledged and have been entered. 

2.  Applicant's election without traverse of Group I and species of the following multimeric polypeptide appearing in claim 83 at parts “e” and “f” in Applicant’s response filed 10/22/21 is acknowledged:

e) the first polypeptide comprises in order from N-terminus to C-terminus:
	i) the T cell epitope presenting peptide; and
 	ii) the first MHC polypeptide; and
f) the second polypeptide comprises in order from N-terminus to C-terminus:
	i) the second MHC polypeptide; and
	ii) the Ig Fc polypeptide; and 
	iii) the immunomodulatory domain,  
and additionally wherein the immunomodulatory polypeptide comprises an amino acid substitution of N19 based on the amino acid numbering set forth in SEQ ID NO: 1, as recited in claim 84; and additionally,
wherein the first class I MHC polypeptide is a 2m polypeptide; and wherein the second class I MHC polypeptide is a class I MHC heavy chain polypeptide
 
Claims 82-86 and 88-90 read on the elected species.

Accordingly, claims 91-135 (non-elected Groups II-XVII) are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions.

Examination is being extended to the other species recited in the instant claims.

Claims 82-86 and 88-90 are presently being examined.  



Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)

4. The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.

5.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.  Claims 82-86 and 88-90 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). "Compliance with the written description requirement is essentially a fact-based inquiry that will ‘necessarily vary depending on the nature of the invention claimed.’" Enzo Biochem, 323 F.3d at 963, 63 USPQ2d at 1612.  An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. See MPEP 2163 I.A.

An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613 (quoting the Written Description Guidelines, 66 Fed. Reg. at 1106, n. 49, stating that "if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function".). "Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function." See MPEP 2163 II.3.

Applicant has broadly claimed:  

     (1) a multimeric polypeptide comprising: at least one heterodimer comprising: a) a first polypeptide comprising a peptide that presents an epitope to a TCR; and a first MHC class II polypeptide; and b) a second polypeptide comprising a second MHC class I polypeptide, wherein the epitope is a cancer-associated epitope, wherein the first and/or second polypeptide comprises at least one immunomodulatory polypeptide, wherein the at least one immunomodulatory polypeptide is a variant CD80 polypeptide comprising an amino acid sequence having at least 85% amino acid sequence identity to the CD80 amino acid sequence set forth in SEQ IDNO: 1, and having one or more amino acid substitutions relative to the CD80 amino acid sequence set forth in SEQ ID NO: 1; and wherein: i) the variant CD80 polypeptide exhibits reduced binding affinity to a CD28 polypeptide having the amino acid sequence set forth in any one of SEQ ID NOs: 37-39, compared to the binding affinity of a CD80 polypeptide comprising the amino acid sequence set forth in SEQ ID NO: 1 for the CD28 polypeptide; and/or ii) the variant CD80 polypeptide exhibits reduced binding affinity to a CTLA4 polypeptide having the amino acid sequence set forth in SEQ IDNO: 40, compared to the binding affinity of a CD80 polypeptide comprising the amino acid sequence set forth in SEQ ID NO: 1 for the CTLA4 polypeptide (as is recited in instant base claim 82); and including wherein the first and/or the second polypeptide comprises an Ig Fc polypeptide, and wherein the first and second polypeptide are covalently linked via a disulfide bond (as is recited in instant dependent claim 85), or including wherein the immunomodulatory polypeptide comprises a substituent amino acid residue at one of the recited positions  based on the numbering set forth in SEQ ID NO: 1 (human CD80) (as is recited in instant dependent claim 84), 

(2) a protein comprising two of the multimeric polypeptides of claim 82 (as is recited in instant dependent claim 86); 

(3) a composition comprising the multimeric polypeptide of claim 82 and a pharmaceutically acceptable excipient (as is recited in instant claim 88); 

(4) a method of selectively modulating the activity of a cancer associated epitope-specific T cell in an individual (claim 89) or to a method of treating cancer in an individual (claim 90) comprising administering to the individual an amount of the multimeric polypeptide of claim 82 effective to selectively modulate the activity of a cancer-associated epitope-specific T cell in an individual or comprising administering to the individual an effective amount of a multimeric polypeptide of claim 82.

The specification does not disclose a representative number of species of, nor sufficient relevant identifying characteristics in the form of structure or functional characteristics coupled with a known or disclosed correlation between structure and function for:

     (1) variant CD80 polypeptides having at least 85% amino acid sequence identity to the CD80 amino acid sequence set forth in SEQ IDNO: 1 and having one or more amino acid substitutions therein and having the functional property of reduced binding affinity to the amino acid sequence(s) set forth in instant base claim 82 as compared to the wild-type CD80 that consists of the amino acid sequence of SEQ ID NO: 1;

     (2) including the variant CD80 polypeptide that is recited in instant dependent claim 84 that has any amino acid substituent at one of the positions recited based on the amino acid numbering set forth in SEQ ID NO: 1; 

     (3) the multimeric polypeptide of claim 82 (for the same reasons as enunciated above at “(1)” immediately preceding this) that is administered in the method of claim 90, or in the method of claim 89 that is required to have the functional property of modulating the activity of a cancer-associated epitope-specific T cell in an individual; 

     (4) the cancer-associated epitope/MHC class I pairs comprised in the claimed multimeric polypeptide or that is comprised in the multimeric polypeptide administered in the claimed method.

SEQ ID NO: 1 represents a human CD80 amino acid sequence of 208 amino acid residues in length.  At least 85% amino acid sequence identity, 176 amino acid residues must therefore be retained. Accordingly, there may be 32 substitutions, additions, and/or deletions anywhere in the variant.  Just considering the 20 natural amino acid residues for substitutions, this constitutes a minimum of 3220 different variants or 1,267,650,600,000,000,000,000,000,000,000 different variants. Although one of skill in the art would know what the sequences of these are, one of skill in the art would not know a priori which of these variants possess the functional property of reduced affinity binding that is recited in instant base claim 82.  These said variants are a functional subgenus of the substituted CD80 variant polypeptides.

The specification discloses a variant CD80 immunomodulatory polypeptide comprises an amino acid sequence having at least 85% amino acid sequence identity to the CD80 amino acid sequence set forth in SEQ ID NO: 1, wherein the variant CD80 polypeptide has the said reduced binding affinity ([0004]).  Note that the substitution may be at any position and may be any substituent, or may comprise deletions and/or additions.  The specification discloses that in some cases, the polypeptide comprises a substitution of amino acid N19, N63, I67, K86, Q157, D158, L25, Y31, Q33, M38, V39, I49, Y53, D60, F108 or S156 ([0004]), but aside from changing the wild-type amino acid residue in a subset of these positions to the same amino acid alanine on a background that is fully identical otherwise to the amino acid sequence of SEQ ID NO: 1, the specification does not disclose what modifications would correlate with the recited functional property of reduced affinity binding.  

The specification only discloses working examples of making and testing fully 100% identical sequence SEQ ID NO: 1 having one of the following mutations:
N63A, I67A, K86A, Q157A, D158A and correlation with increased production of IL-2, IFN-alpha and beta, TNF alpha, increased proliferation and viability when incubated for 3 days with cognate (antigen-specific) T cells (Example 1). Note that these specific positions and substituent amino acid residues are not recited in claim 82; also note that these all have the same substituent amino acid residue “alanine” or “A”, i.e., one having very short side chain that has replaced larger residues having longer side chains and some of which are distinctly different in terms of polarity or charge as well as size.  The specification further discloses administration a different “synTac” heterodimer molecule comprising an HPV E7 antigenic peptide and a CD80 K86A variant to mice bearing an engrafted HPV+ TC-1 lung carcinoma, with the result that tumor volume was decreased in such mice as compared to mice treated with PBS (phosphate buffered saline) (Example 2).  

The specification does not disclose which CD80 variants having the recited functional property of reduced binding affinity to the CD28 or CTLA4 co-immunomodulatory molecules having SEQ ID NO recited in instant base claim 82 (i.e., SEQ ID NO: 37-40) also possess the requisite functional property of selectively modulating the activity of a cancer-associated epitope-specific T cell in an individual.  

In addition, although a number of cancer-associated MHC class I-restricted peptide epitopes were known in the art before the filing date of the claimed invention, the genus of cancer-associated MHC class I-restricted peptide epitopes is broad and extremely structurally diverse, being virtually unlimited when considering neoepitopes that are not shared between patients, and the amino acid sequences of such epitopes are not known until one applies a method of discovery to determine them.  The genus of MHC class I molecules is also broad and structurally diverse (i.e., is highly polymorphic), particularly in the peptide binding groove/site. 

Evidentiary reference HLA Nomenclature (2015, IDS reference) teaches that there are approximately 9,500 different human MHC class I alone. Note that the MHC polypeptides and epitopes are not limited to human.  

There is no structure/function relationship for the primary amino acid sequence of a peptide and the ability to bind to a MHC class I molecule, nor is there a structure function relationship for the amino acid sequence of those binding peptides and the functional property of being a MHC class I restricted T cell “epitope”.   This is because in part, factors inherent to the in vivo milieu can influence immunogenicity of a peptide (that when bound to a cognate MHC class I molecule can stimulate a cognate T cell restricted to the complex thereof), e.g., whether or not a cognate T cell exists for the MHC I/peptide complex, the T cell frequency of such cognate T cells, whether or not the peptide is naturally processed in vivo. 

As to the size and structural diversity of cancer-associated peptides and the need to assess them for immunogenicity (i.e., the functional property of being an epitope and for the functional property of modulating the activity of a cancer-associated epitope-specific T cell in an individual):

Evidentiary reference Schumacher and Schrieber (Science, 2015, 384 (6230): 69-74) teaches that a large fraction of the mutations in human tumors is not shared between patients at meaningful frequencies and may therefore be considered patient-specific.  Deep sequencing technologies can be used to identify the mutations present within the protein-encoding part of the genome of an individual and predict potential neoantigens, and potential MHC binding peptides can be predicted, or isolated, and used to query T cell reactivity (para spanning pages 69-70, Fig. 1).  Schumacher and Schrieber further teach that “it should be kept in mind that the presence of a neoantigen does not equal the induction of T cell reactivity”, due to e.g., hindering activation of T cells by the tumor microenvironment (page 70 at para spanning cols 2-3).  Schumacher and Schrieber estimate the neoantigen repertoire in human cancer of 10 somatic mutations per Mb of coding DNA corresponds to about 150 nonsynonymous mutations within expressed genes (Fig. 2) (see entire reference).  

Evidentiary reference Vitiello and Zanetti (Nature Biotech. 2017, 35: 815-817) teaches “we wish to bring attention to the crucial need for experimental validation of mutant peptides (neopeptides) predicted to bind to major histocompatibility complex (MHC).  Only a small subset of these peptides will be processed and presented in the context of MHC on the cell surface.  And only a subset of those will be “neoepitopes”-recognized by a T-cell receptor (TCR)-bearing T cell and, as a result, potentially immunogenic.  Experimental validation of therapeutically relevant immunogenicity is a crucial step in improving the odds of successful immunotherapy” (especially para spanning cols 1-2 on page 815).  Vitiello and Zanetti teach that many factors that contribute to the selection of a therapeutically effective neoepitope are outside the scope of the predictions enabled by in silico approaches (thereby further evidencing a lack of structure/function correlation).  Vitiello and Zanetti teach that the patient’s existing T cell repertoire determines the ability to generate an anti-tumor T cell response, and to this not only selection of T cells during ontogeny, but also the individual’s genetic and environmental experience shapes the available T cell repertoire. Vitiello and Zanetti conclude that “there is no guarantee of clinical efficacy, even with validated neoepitopes”.   See entire reference.  

Although one of skill in the art could employ methods of discovery to identify the cancer-associated peptide epitopes and their cognate MHC, or to identify the CD80 variants having at least 85% identify to the amino acid sequence of (the wild-type CD80) protein set forth in SEQ ID NO: 1 that also possess the functional property of reduced affinity binding to the recited CD28 or CTLA4 sequences recited in instant base claim 82 that are comprised in the claimed multimeric polypeptide, or to determine which of these have the functional property of selectively modulating the activity of a cancer associated epitope-specific T cell in an individual (that are to be administered in the method claims), note that:

“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.”  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.

Also note that the instant claims are directed to methods of using the peptides in the composition, rather than the peptides comprised in the composition themselves, but the same standard applies with regard to the written description requirement.  See University of Rochester v. G.D. Searle & Co., Inc., 69 USPQ2d 1886, 1895 (Fed. Cir. 2004). In the instant case, the claimed methods cannot be practiced without the recited composition comprising the said peptides that have the ability to bind to a donor-specific HLA antigen.

As such, artisans would reasonably conclude that Applicant was not in possession of the genus of all such MHC class I/cancer-associated peptide epitope pairs and CD380 variants at the time the instant application was filed and therefore logically could not have been in possession of the full breadth of the claimed multimeric polypeptide comprising them, nor the claimed method that administers the said multimeric polypeptide at the time the instant invention was filed.

Therefore, it appears that the instant specification does not adequately disclose the breadth of the multimeric polypeptide and method of administering it recited in the instant claims.  In light of this, a skilled artisan would reasonably conclude that Applicant was not in possession of the genus of all such multimeric polypeptides and methods of using them at the time the instant application was filed.    

Applicant is also reminded that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011).

7.  Claims 89 and 90 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The specification does not disclose how to use the instant invention, a method of selectively modulating the activity of a cancer associated epitope-specific T cell in an individual or to a method of treating cancer in an individual comprising administering to the individual an amount or an effective amount of the multimeric polypeptide of claim 82 effective to selectively modulate the activity of a cancer-associated epitope-specific T cell in an individual or to treat cancer.  

The multimeric polypeptide of claim 82 comprises two polypeptide chains, one comprising a peptide epitope that is a cancer associated epitope (and being one that “presents an epitope to a TCR” must bind to a MHC class I molecule and when so bound, the complex thereof can be bound to a TCR on a cognate T cell) and a first MHC class I polypeptide and the second comprising a second MHC I polypeptide, 
     	wherein the first and/or second polypeptide comprises at least one immunomodulatory polypeptide (MOD), 
    	wherein the at least one immunomodulatory polypeptide is a variant CD80 polypeptide comprising an amino acid sequence having at least 85% amino acid sequence identity to the CD80 amino acid sequence set forth in SEQ ID NO: 1, and having one or more amino acid substitutions relative to the CD80 amino acid sequence set forth in SEQ ID NO: 1; and 
	wherein: i) the variant CED80 polypeptide exhibits reduced binding affinity to a CD38 polypeptide having the amino acid sequence set forth in any one of SEQ ID NOs: 37-39, compared to the binding affinity of a CD80 polypeptide comprising the amino acid sequence set forth in SEQ ID NO: 1 for the CD28 polypeptide; and/or ii) the variant CD80 polypeptide exhibits reduced binding affinity to a CTLA4 polypeptide having the amino acid sequence set forth in SEQ ID NO: 40, compared to the binding affinity of a CD80 polypeptide comprising the amino acid sequence set forth in SEQ ID NO: 1 for the CTLA4 polypeptide (instant base claim 82).

“To be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.’”  Genentech, Inc. v. Novo Nordisk, A/S, 108F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997) (quoting In re Wright, 999F2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)).  In In re Wands 8 USPQ2d 1400 (CAFC 1988), a number of factors are set forth which a court may consider in determining whether a disclosure would require undue experimentation.  These factors were set forth as follows:  (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims. All the factors need not be reviewed when determining whether a disclosure is enabling.  Amgen, Inc. v. Chugai Pharm. Co., Ltd., 927F2.d 1200, 1213, 18 USPQ2d 1016, 1027 (Fed. Cir. 1991) (noting that the Wands factors “are illustrative, not mandatory.  What is relevant depends upon the facts.”).  

The specification has not enabled the breadth of the claimed invention because the claims encompass:  selectively modulating the activity of a cancer-associated epitope specific T cell in an individual, the purpose of which is disclosed by the instant specification to be for treatment, or treating a cancer in an individual, wherein both said methods comprise administering to the individual an amount or an effective amount of the multimer and wherein the cancer is any cancer in any individual, the cancer-associated epitope peptide is any cancer associated epitope peptide, and the MHC molecule is any MHC molecule.  The quantity of experimentation is great, the amount of direction or guidance in the specification is limited to a single working example, the amount of guidance presented for the modifications to the CD80 sequence that result in reduced affinity binding to CD80 or CTLA4 is also limited to a few examples of modifying one position to a same amino acid substituent on a fully identical (not an at least 85% identical) background of SEQ ID NO: 1, the state of the art in treating cancers is unpredictable, and as noted above, the claims are broad.

The state of the art is such that it is unpredictable in the absence of appropriate evidence whether the claimed method can be used for its recited purpose.  

The specification discloses that the terms “treatment”, “treating” and the like are used herein to generally mean obtaining a desired pharmacologic and/or physiologic effect.  The effect may be prophylactic in terms of completely or partially preventing a disease or symptom thereof and/or may be therapeutic in terms of a partial or complete cure for a disease and/or adverse effect attributable to the disease.  “Treatment” as used herein covers any treatment of a disease or symptom in a mammal, and includes: (a) preventing the disease or symptom from occurring in a subject which may be predisposed to acquiring the disease or symptom but has not yet been diagnosed as having it; (b) inhibiting the disease or symptom, i.e., arresting its development; or (c) relieving the disease, i.e., causing regression of the disease.  The therapeutic agent may be administered before, during or after the onset of disease or injury.  The treatment of ongoing disease, where the treatment stabilizes or reduces the undesirable clinical symptoms of the patient, is of particular interest.  Such treatment is desirably performed prior to complete loss of function in the affected tissues.  The subject will desirably be administered during the symptomatic stage of the disease, and in some cases after the symptomatic stage of the disease.  (See [0048]).

Accordingly, treating cancer can therefore encompass prophylaxis, complete or partial prevention of cancers, partial or complete cure or adverse effect, prevention in all individuals, inhibiting the disease or symptom thereof, arresting its development, relieving cancers, causing regression of cancers.

The specification further discloses that the terms “individual”, “subject”, “host”, and “patient” are used interchangeably herein and refer to any mammalian subject for whom diagnosis, treatment or therapy is desired.  (See [00049]).  The specification discloses that suitable T cell epitopes include, but are not limited to epitopes present in a cancer-associated antigen ([00122]).

Accordingly, the breadth of the method encompasses treating any cancer in any individuals or mammals.

The specification discloses that “For the purposes of the instant disclosure, the term “major histocompatibility complex (MHC) polypeptides” is meant to include MHC polypeptides of various species, including human MHC” (HLA, rodents, lagomorphs, non-human primates, canines, felines, ungulates, “and the like” ([00123].  

Evidentiary reference HLA Nomenclature (2015, IDS reference) teaches that there are approximately 9,500 human MHC class I molecules alone.  

The art recognizes that MHC class I molecules are highly polymorphic (i.e., are highly structurally diverse), with most of the diversity residing in their peptide binding grooves, and that peptides that bind to one MHC class I molecule do not generally bind to another MHC class I molecule.  The art also recognizes that the primary amino acid sequence of a peptide does not predict binding to a particular MHC class I molecule.

Evidentiary reference HLA Nomenclature (2015, IDS reference) teaches that there are over 9,500 different HLA [human] class I molecules (see entire reference, especially HLA class I section under “Gene” “A”).   One of skill in the art was aware that HLA class I molecules are extremely polymorphic, and the polymorphisms primarily reside in the area of the peptide binding groove formed by the alpha 1 and alpha 2 domains of the HLA class I heavy chain [as is evidenced by Liu et al (MHC Complex: Interaction with Peptides. IN: eLS. John Wiley & Sons, Ltd: Chichester, DOI: 10.1002/9780470015902.a0000922.pub2, 2011, pages 1-12, see entire reference, e.g., Overall Structure and Peptide Binding Groove sections, of record).  

Evidentiary reference Wieczorek et al (Front. Immunol. 2017, volume 8, article 292: 1-16) teaches that the groove in between the 1 and 2 domains helices of MHC class I molecules accommodates peptides based on the formation of a set of conserved hydrogen bonds between the side chains of the MHC molecule and the backbone of the peptide and the occupation of defined pockets by peptide side chain anchor residues. Wieczorek et al teach that the type of interactions of individual peptide side chains with the MHC depend upon the geometry, charge distribution and hydrophobicity of the peptide binding groove. Wieczorek et al teach that prediction of peptide binding based upon bioinformatics algorithms (i.e., in silico predictions) yield false positive results.
The art also recognizes that even when a peptide does bind to a particular MHC class I molecule, the primary sequence of that peptide does not predict whether or not it will be a T cell epitope, i.e., whether or not the complex of the peptide with its MHC class I molecule can stimulate a cognate T cell.  The art recognizes that factors that come into play in vivo in and across individuals influences whether-or-not a particular MHC class I binding peptide is a T cell epitope.  Experimental validation is required.  In addition, the genus of cancer-associated T cell epitopes, those that bind to a cognate MHC class I molecule and when so bound, stimulate a cognate T cell, is extremely broad and structurally diverse, encompassing peptides from any cancer and any individual. 

Evidentiary reference Schumacher and Schrieber (Science, 2015, 384 (6230): 69-74) teaches that a large fraction of the mutations in human tumors is not shared between patients at meaningful frequencies and may therefore be considered patient-specific.  Deep sequencing technologies can be used to identify the mutations present within the protein-encoding part of the genome of an individual and predict potential neoantigens, and potential MHC binding peptides can be predicted, or isolated, and used to query T cell reactivity (para spanning pages 69-70, Fig. 1).  Schumacher and Schrieber further teach that “it should be kept in mind that the presence of a neoantigen does not equal the induction of T cell reactivity”, due to e.g., hindering activation of T cells by the tumor microenvironment (page 70 at para spanning cols 2-3).  Schumacher and Schrieber estimate the neoantigen repertoire in human cancer of 10 somatic mutations per Mb of coding DNA corresponds to about 150 nonsynonymous mutations within expressed genes (Fig. 2) (see entire reference).  

Evidentiary reference Vitiello and Zanetti (Nature Biotech. 2017, 35: 815-817) teaches “we wish to bring attention to the crucial need for experimental validation of mutant peptides (neopeptides) predicted to bind to major histocompatibility complex (MHC).  Only a small subset of these peptides will be processed and presented in the context of MHC on the cell surface.  And only a subset of those will be “neoepitopes”-recognized by a T-cell receptor (TCR)-bearing T cell and, as a result, potentially immunogenic.  Experimental validation of therapeutically relevant immunogenicity is a crucial step in improving the odds of successful immunotherapy” (especially para spanning cols 1-2 on page 815).  Vitiello and Zanetti teach that many factors that contribute to the selection of a therapeutically effective neoepitope are outside the scope of the predictions enabled by in silico approaches.   Vitiello and Zanetti teach that the patient’s existing T cell repertoire determines the ability to generate an anti-tumor T cell response, and to this not only selection of T cells during ontogeny, but also the individual’s genetic and environmental experience shapes the available T cell repertoire. Vitiello and Zanetti conclude that “there is no guarantee of clinical efficacy, even with validated neoepitopes”.   See entire reference.  

Adding to the amount of experimentation necessary, the number of CD80 variant polypeptides is large.  SEQ ID NO: 1 represents a human CD80 amino acid sequence of 208 amino acid residues in length. The requirement of at least 85% amino acid sequence identity to SEQ ID NO: 1, 176 amino acid residues must therefore be retained. Accordingly, there may be 32 substitutions, additions, and/or deletions anywhere in the variant.  Just considering the 20 natural amino acid residues for substitutions, this constitutes a minimum of 3220 different variants or 1,267,650,600,000,000,000,000,000,000,000 different variants. 

The specification discloses a variant CD80 immunomodulatory polypeptide comprises an amino acid sequence having at least 85% amino acid sequence identity to the CD80 amino acid sequence set forth in SEQ ID NO: 1, wherein the variant CD80 polypeptide has the reduced binding affinity that is enunciated above ([0004]).  The specification discloses that in some cases, the polypeptide comprises a substitution of amino acid N19, N63, I67, K86, Q157, D158, L25, Y31, Q33, M38, V39, I49, Y53, D60, F108 or S156 ([0004]).  

However, the specification only discloses working examples of making and testing fully 100% identical sequence SEQ ID NO: 1 having one of the following mutations:
N63A, I67A, K86A, Q157A, D158A and correlation with increased production of IL-2, IFN-alpha and beta, TNF alpha, increased proliferation and viability when incubated for 3 days with cognate (antigen-specific) T cells (Example 1). Note that these specific positions and substituent amino acid residues are not recited in claim 82. Also note that although instant dependent claim 84 recites specific positions, it does not recite the substituent amino acid residue replacement.  In the working example substitution of one of these said positions are made with the same substituent amino acid residue “alanine”, one having a very short side chain and that replaces larger and in some cases distinctly different wild-type amino acid residues polarity or charge as well as size  and having longer side chains.  The specification further discloses administration a different “synTac” heterodimer molecule comprising an HPV E7 antigenic peptide and a CD80 K86A variant to mice bearing an engrafted HPV+ TC-1 lung carcinoma, with the result that tumor volume was decreased in such mice as compared to mice treated with PBS (phosphate buffered saline) (Example 2).  

There is insufficient guidance in the specification as to how to make and/or use instant invention.  Undue experimentation would be required of one skilled in the art to practice the instant invention.  See In re Wands 8 USPQ2d 1400 (CAFC 1988).

8.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.  Claims 82-86 and 88-90 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

     a) Claim 82 is indefinite in the recitation of “a multimeric polypeptide comprising: at least one heterodimer” because it is not clear what is meant, i.e., a polypeptide is a single chain of amino acid residues, whereas a heterodimer is two polypeptide chains.  Instant dependent claims 83-86 and 88-90 are also indefinite for the same reason.

     b) Claim 86 recites the limitation “A protein comprising two of the multimeric polypeptides of claim 82”.  There is insufficient antecedent basis for this limitation in the claim, as a protein is a single chain of amino acid residues, whereas the multimeric polypeptide of claim 82 comprises at least one heterodimer..

     c) Claims 82-86 and 88-90 are indefinite in the recitation of “polypeptide”(s) because it is not clear what is meant, i.e., The instant specification defines the terms “peptide”, “polypeptide” and “protein” interchangeably to refer to “a polymeric form of amino acids of any length, which can include coded and non-coded amino acids, chemically or biochemically modified or derivatized amino acids, and polypeptides having modified peptide backbones” ([0034]).  Thus, it is unclear if this definition encompasses only contiguous amino acid residues or also branched chains; for example, a polypeptide of contiguous amino acid residues that further comprises a non-coded cysteine that chemically conjugates (i.e., covalently associates) a cysteine added to an epitope peptide via a disulfide bond, i.e., a polypeptide of contiguous amino acid residues, wherein this polypeptide further comprises a conjugated peptide that is essentially a branched type of structure off of the main polypeptide.

10.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.  Claims 82-86 and 88-90 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 50-53, 55, 61, 66 and 67 of copending Application No. 17/490,600 in view of Peach et al (JBC, 1995, 270(36): 21181-21187, 1995, IDS reference) and GenCore AEE04235 (2005).

This is a provisional nonstatutory double patenting rejection.
 
The claims of 17/490,600 are drawn to a T cell modulatory multimeric polypeptide comprising at least one heterodimer comprising a first polypeptide comprising a MUC-1 (cancer-associated) peptide epitope, 2m polypeptide and a second polypeptide comprising a MHC class I heavy chain polypeptide, and at least one immunomodulatory polypeptide (or “MOD”) comprised by the first and/or second polypeptide, and wherein the first or the second polypeptide comprises an Ig Fc polypeptide, and wherein the first and second polypeptides are covalently linked via at least a first and a second disulfide bond between cysteines as is recited, and wherein the components comprise various orders in the dependent claims.  Dependent claim 53 of 17/490,600 recites that the at least one immunomodulatory polypeptide is a wild-type or variant polypeptide of a CD80 polypeptide or a cytokine polypeptide.  The specification of 17/490,600 defines “immunomodulatory domain” or “MOD” of a TMMP as one that binds a cognate co-immunmodulatory polypeptide, which may be present on a target T cell ([0024]).  

The claims of 17/490,600 do not recite wherein the variant CD80 polypeptide has at least 85% amino acid sequence identity to that of instantly recited SEQ ID NO: 1, nor that there is/are one or more amino acid substitutions at a position(s) recited in instant dependent claim 84, nor that the variant polypeptide has a reduced binding affinity to any one of SEQ ID NO: 37-40 (CD28 or CTLA4 polypeptides).  Nor do these claims of 17/490,600 recite a pharmaceutical composition or treating cancer using such a composition.  The claims of 17/490,600 that are drawn to a TMMP comprising a variant IL-2 polypeptide as the immunomodulatory polypeptide (e.g., claim 58) recite that the said IL-2 variant (i.e., the variant “MOD”) has a reduced binding affinity to human wild-type IL-2R (i.e., the co-MOD) as compared to the binding affinity of a wild-type IL-2 polypeptide (claims 54-60), while a pharmaceutical composition comprising this TMMP is used to treat cancer (claims 68 and 69).

Peach et al teach mutations at positions in CD80 such as N19A that result in reduced affinity binding to CD28 or CTLA4 (se entire reference).  

GenCore AEE04235 teaches that the amino acid sequence of human CD80 was known in the art as of 2005.

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as the claims of ‘600 are silent as to the nature of the specific changes to the variant CD80 polypeptide, to have used the variant(s) taught by Peach et al to have reduced binding to CD28 and/or CTLA4 in the TMMP of the claims of ‘600, and to have placed these TMMPs in a pharmaceutical composition, and to have administered it.   

One of ordinary skill would have been motivated to do this in order to modulate the activity of the cancer associated MUC-1 epitope and treat cancer.

As regards SEQ ID NO: 37-40 that are recited in instant base claim 82, the disclosure in the instant drawings is that SEQ ID NO: 37 is human CD28 isoform 1, SEQ ID NO: 38 is CD28 isoform 2, SEQ ID NO: 39 is human CD28 isoform 2, while SEQ ID NO: 40 is human CTLA4 (Figs 3A-D).  Although the claims of ‘600 do not recite these sequences, Peach et al teach that the CD28 and CTLA4 used in their study are the extracellular domains of the human molecules.  The instant specification discloses that SEQ ID NO: 1 is the wild-type CD80 ectodomain (e.g, [00358]).  Although Peach et al are silent as to this sequence as human, as they are testing human CD28 and CTLA4, it appears that the CD80 is human. GenCore AEE04235 teaches that the amino acid sequence of human CD80 was known in the art in 2005, and so it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the instant claims to have used a reduced affinity binding variant of human CD80.   In addition, the claimed product appears to similar to the product of the prior art absent a showing of unobvious differences.  Since the Patent Office does not have the facilities for examining and comparing the product of the instant invention to those of the prior art, the burden is on Applicant to show a distinction between the product of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

Instant dependent claim 86 is included in this rejection due to the indefiniteness rejection set forth above at item #9 of this office action.  

12.  Claims 82, 83, 86 and 88-90 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 70-75 of copending Application No. 16/830,831 in view of GenCore AEE04235 (2005).

With regard to the claims of 16/830,831 that are drawn a method of treating cancer, the composition of the said method anticipates/makes obvious the instant product claims.  

This is a provisional nonstatutory double patenting rejection.

The claims of 16/830,831 are drawn to a method of treating cancer in an individual comprising administering a multimeric polypeptide composition that comprises a multimeric polypeptide comprising a cancer-associated antigen epitope peptide, a first MHC class I polypeptide, a second polypeptide comprising a second class I MHC polypeptide, wherein the polypeptide comprises one or more immunomodulatory polypeptides that is/are a variant polypeptide that exhibits reduced affinity to a cognate co-immunomodulatory polypeptide as compared to the affinity of a corresponding wild-type immunomodulatory polypeptide for the cognate co-immunomodulatory polypeptide and wherein the first and/or second polypeptide comprises an Ig Fc polypeptide, wherein the variant polypeptide is a CD80 polypeptide.

The claims of 16/830,831 do not explicitly recite that the MHC I chains are the heavy chain and 2m, or the particular order of components, nor do they recite that the variant modulatory CD80 polypeptide having reduced binding affinity polypeptide has reduced binding affinity to the specific CD28 or CTLA4 polypeptides recited in instant base claim 82, nor that the CD80 is represented by instantly recited SEQ ID NO: 1.

However, the disclosure throughout 16/830,831 is that 2m and MHC class I heavy chains are MHC class I polypeptides (e.g., [00132], [00164]).  As regards SEQ ID NO: 37-40 that are recited in instant base claim 82, the disclosure in the instant figures is that SEQ ID NO: 37 is human CD28 isoform 1, SEQ ID NO: 38 is CD28 isoform 2, SEQ ID NO: 39 is human CD28 isoform 2, while SEQ ID NO: 40 is human CTLA4 (Figs 3A-D).   The instant specification discloses that SEQ ID NO: 1 is the wild-type human CD80 ectodomain (e.g, [00358]).  In addition, GenCore AEE04235 teaches that the amino acid sequence of human CD80 was known in the art as of 2005.

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the instant claims to have used a variant polypeptide of human CD80.  One of ordinary skill in the art would have been motivated to do this in order to treat human cancers.

With regard to the order of the components in the first or second polypeptides of the multimer used in the method of treating cancer of the claims of ‘831, the claims of ‘831 do teach which components are comprised in each chain, and it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have attached the peptide at the N-terminus of one of the chains.  One of ordinary skill in the art would have been motivated to do this in order to dispose the peptide for favorable binding in the MHC class I binding groove, as was routine for one of ordinary skill in the art, e.g., Brophy et al (J. Immunol. Meth. 2003, 272: 235-246, see entire reference, e.g., introduction section), White et al (J. Immunol. 1999, 162: 2671-2676, see entire reference, e.g., Fig.1), Kourilsky et al (J. Exp. Med. 1995, 181: 493-502, see entire reference, e.g., Fig. 1).

Instant dependent claim 86 is included in this rejection due to the indefiniteness rejection set forth above at item #9 of this office action.   

13.  Claim 84 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 70-75 of copending Application No. 16/830,831 in view of GenCore AEE04235 (2005) as applied to claims 82, 83, 86 and 88-90 above, and further in view of Peach et al (JBC, 1995, 270(36): 21181-21187, 1995, IDS reference).
 
This is a provisional nonstatutory double patenting rejection.

The claims of 16/830,831 are drawn to a method of treating cancer in an individual comprising administering a multimeric polypeptide composition that comprises a multimeric polypeptide comprising a cancer-associated antigen epitope peptide, a first MHC class I polypeptide, a second polypeptide comprising a second class I MHC polypeptide, wherein the polypeptide comprises one or more immunomodulatory polypeptide that is a variant polypeptide that exhibits reduced affinity to a cognate co-immunomodulatory polypeptide as compared to the affinity of a corresponding wild-type immunomodulatory polypeptide for the cognate co-immunomodulatory polypeptide and wherein the first and/or second polypeptide comprises an Ig Fc polypeptide, wherein the variant polypeptide is a CD80 polypeptide.

The claims of 16/830,831 do not recite wherein the CD80 variant having reduced binding affinity to its co-receptor(s) has a substitution at one or more of the positions recited in instant base claim 84.  

Peach et al teach mutations at positions in CD80 such as N19A that result in reduced affinity binding to CD28 or CTLA4 (se entire reference).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as the claims of ‘600 are silent as to the nature of the specific changes to the variant CD80 polypeptide, to have used the variant(s) taught by Peach et al to have reduced binding to CD28 and/or CTLA4 in the multimeric polypeptide that is administered in the method of treating cancer recited in the claims of 16/830,831.  One of ordinary skill in the art would have been motivated to do this because the claims of 16/830,831 are silent as to what the substituents can be.

14.  Claims 82, 83, 86 and 88-90 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 23, 24, 27 and 28 of copending Application No. 17/342,518 in view of GenCore AEE04235 (2005) in view of GenCore AEE04235 (2005) and Peach et al (JBC, 1995, 270(36): 21181-21187, 1995, IDS reference). 

This is a provisional nonstatutory double patenting rejection.

Claim interpretation:  The instant specification defines the terms “peptide”, “polypeptide” and “protein” interchangeably to refer to “a polymeric form of amino acids of any length, which can include coded and non-coded amino acids, chemically or biochemically modified or derivatized amino acids, and polypeptides having modified peptide backbones” ([0034]).  Thus, it is unclear if this definition encompasses a polypeptide of contiguous amino acid residues that further comprises a non-coded cysteine that chemically conjugates (i.e., covalently associates) a cysteine added to an epitope peptide via a disulfide bond, i.e., a polypeptide of contiguous amino acid residues, wherein this polypeptide further comprises a conjugated peptide that is essentially a branched type of structure off of the main polypeptide.  It is noted that the specification of application 17/342,518 defines “chemical conjugation” as formation of a covalent bond ([0028]) as in the formation of a disulfide bonded epitope peptide via added cysteines in claim 12 of application 17/342,518. 

The claims of 17/342,518 are drawn to a T cell modulatory multimeric polypeptide (T cell-MMP) comprising a first polypeptide comprising a first MHC polypeptide and an optional linker at its N terminus or C terminus, a second polypeptide having an N-terminus and a C-terminus, the second polypeptide comprising a second MHC polypeptide, an optional Ig Fc polypeptide, one or more immunomodulatory polypeptides (MODs) that is a wild-type or variant MOD, wherein at least one of the MODs is at the C-terminus of the first polypeptide, the N-terminus of the second polypeptide, the C-terminus of the second polypeptide, at the C-terminus of the first polypeptide and at the N-terminus of the second polypeptide, or within the first or second polypeptide, and one or more first and second polypeptide chemical conjugations sites attached thereto, wherein in some claims the epitope peptide is not covalently linked to the polypeptide, and in other claims it is so linked. The MHC polypeptides may be 2m or MHC class I heavy chain polypeptides (e.g., claims 3-6).  IN some instances, the variant MOD polypeptide exhibits a reduced affinity to its Co-MOD compared to the affinity of a corresponding wild-type MOD for the cognate Co-MOD (claim 8), and wherein the MOD is CD80 (claim 9).  The claims 27 and 28 of 17/342,518 are drawn to a method of treating a patient or individual comprising administering an effective amount of a pharmaceutical composition comprising a dimer of the T-cell MMP (claims 23 and 24), wherein the epitope is one of a cancer-associated antigen and the patient is being treated for a cancer.   

The claims of 17/342,518 do not recite the specific order of components in each polypeptide, nor the SEQ ID NOs recited in instant base claim 82, nor that the epitope presenting peptide is fused to one terminus of a polypeptide (including via a linking peptide) in order to be a “polypeptide” comprising contiguous amino acid residues, nor do they recite the SEQ ID NOs for the wild-type CD80 (i.e., instantly recited SEQ ID NO: 1), nor the co-MODs that are wild-type CD28 or CTLA4 polypeptides.  With regard to instant dependent claim 84, the claims of 17/342,518 do not recite the position(s) at which the variant CD80 MOD having reduced affinity to its co-MOD is different from the wild-type CD80 MOD.

As regards SEQ ID NO: 37-40 that are recited in instant base claim 82, the disclosure in the instant figures is that SEQ ID NO: 37 is human CD28 isoform 1, SEQ ID NO: 38 is CD28 isoform 2, SEQ ID NO: 39 is human CD28 isoform 2, while SEQ ID NO: 40 is human CTLA4 (Figs 3A-D).   The instant specification discloses that SEQ ID NO: 1 is the wild-type human CD80 ectodomain (e.g, [00358]).  In addition, GenCore AEE04235 teaches that the amino acid sequence of human CD80 was known in the art as of 2005.

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the instant claims to have used a variant polypeptide of human CD80.  One of ordinary skill in the art would have been motivated to do this in order to treat human cancers.

With regard to the order of the components in the first or second polypeptides of the multimer used in the method of treating cancer of the claims of ‘831, the claims of ‘831 do teach which components are comprised in each chain, and it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have attached the peptide at the N-terminus directly or indirectly as a fusion construct of one of the chains.  One of ordinary skill in the art would have been motivated to do this in order to dispose the peptide for favorable binding in the MHC class I binding groove, as was routine for one of ordinary skill in the art, e.g., Brophy et al (J. Immunol. Meth. 2003, 272: 235-246, see entire reference, e.g., introduction section), White et al (J. Immunol. 1999, 162: 2671-2676, see entire reference, e.g., Fig.1), Kourilsky et al (J. Exp. Med. 1995, 181: 493-502, see entire reference, e.g., Fig. 1).  

As regards instant dependent claim 84, Peach et al teach mutations at positions in CD80 such as N19A that result in reduced affinity binding to CD28 or CTLA4 (se entire reference).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as the claims of 17/342,518 are silent as to the nature of the specific changes to the variant CD80 polypeptide, to have used the variant(s) taught by Peach et al to have reduced binding to CD28 and/or CTLA4 in the multimeric polypeptide that is recited in the product claims and administered in the method of treating cancer in the claims of 17/342,518.  One of ordinary skill in the art would have been motivated to do this because the claims of 17/342,518 are silent as to what the substituents can be.

Instant dependent claim 86 is included in this rejection due to the indefiniteness rejection set forth above at item #9 of this office action.  

Claims 82, 83, 86 and 88-90 are directed to an invention not patentably distinct from claims 1-14, 23, 24, 27 and 28 of commonly assigned 17/342,518, as enunciated above.

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned 17/342,518, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

15.  Claims 82, 83, 86 and 88-90 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 20 of copending Application No. 16/812,125 in view of GenCore AEE04235 (2005) in view of GenCore AEE04235 (2005) and Peach et al (JBC, 1995, 270(36): 21181-21187, 1995, IDS reference). 

Claim interpretation:  The instant specification defines the terms “peptide”, “polypeptide” and “protein” interchangeably to refer to “a polymeric form of amino acids of any length, which can include coded and non-coded amino acids, chemically or biochemically modified or derivatized amino acids, and polypeptides having modified peptide backbones” ([0034]).  Thus, it is unclear if this definition encompasses a polypeptide of contiguous amino acid residues that further comprises a non-coded cysteine that chemically conjugates (i.e., covalently associates) a cysteine added to an epitope peptide via a disulfide bond, i.e., a polypeptide of contiguous amino acid residues, wherein this polypeptide further comprises a conjugated peptide that is essentially a branched type of structure off of the main polypeptide.  It is noted that the specification of application 17/342,518 defines “chemical conjugation” as formation of a covalent bond ([0023]) as in the formation of a disulfide bonded epitope peptide via added cysteines in claim 15 of application 16/812,125. 

This is a provisional nonstatutory double patenting rejection.

The claims of 16/812,125 are drawn to a T cell modulatory multimeric polypeptide (T-cell-MMP) comprising a first polypeptide comprising a first MHC class I polypeptide and a second MHC class I polypeptide comprising in order from N-terminus to C-terminus,  a second MHC polypeptide and optionally an Ig Fc polypeptide, and wherein one or more immunomodulatory polypeptides (MODs) such as a wild-type CD80  or a variant CD80 having reduced affinity for its cognate Co-MOD is present in one or the other of the termini recited in claim 1 of 16/812,125, and wherein the first polypeptide has the recited chemical conjugation sites for covalent attachment of a target epitope peptide such as a cancer epitope, or wherein the epitope is conjugated to the first or second polypeptide via a spacer or linker, composition thereof comprising a pharmaceutically acceptable excipient, and a method of treating a cancer in an individual comprising administering to the epitope conjugate.

The claims of 16/812,125 do not recite the specific order of components in each polypeptide, nor the SEQ ID NOs recited in instant base claim 82, nor that the epitope presenting peptide is fused to one terminus of a polypeptide (including via a linking peptide) in order to be a “polypeptide” comprising contiguous amino acid residues, nor do they recite the SEQ ID NOs for the wild-type CD80 (i.e., instantly recited SEQ ID NO: 1), nor the co-MODs that are wild-type CD28 or CTLA4 polypeptides.  With regard to instant dependent claim 84, the claims of 16/812,125 do not recite the position(s) at which the variant CD80 MOD having reduced affinity to its co-MOD is different from the wild-type CD80 MOD.

As regards SEQ ID NO: 37-40 that are recited in instant base claim 82, the disclosure in the instant figures is that SEQ ID NO: 37 is human CD28 isoform 1, SEQ ID NO: 38 is CD28 isoform 2, SEQ ID NO: 39 is human CD28 isoform 2, while SEQ ID NO: 40 is human CTLA4 (Figs 3A-D).   The instant specification discloses that SEQ ID NO: 1 is the wild-type human CD80 ectodomain (e.g, [00358]).  In addition, GenCore AEE04235 teaches that the amino acid sequence of human CD80 was known in the art as of 2005.

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the instant claims to have used a variant polypeptide of human CD80.  One of ordinary skill in the art would have been motivated to do this in order to treat human cancers.

With regard to the order of the components in the first or second polypeptides of the multimer used in the method of treating cancer in claim 20 of 16/812,125, the claims of 16/812,125 do recite which components are comprised in each chain, while attachment of the peptide epitope at the N-terminus of the first chain is recited in the alternative, and it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have attached the peptide at the N-terminus directly or indirectly as a fusion construct of one of the chains.  One of ordinary skill in the art would have been motivated to do this in order to dispose the peptide for favorable binding in the MHC class I binding groove, as was routine for one of ordinary skill in the art, e.g., Brophy et al (J. Immunol. Meth. 2003, 272: 235-246, see entire reference, e.g., introduction section), White et al (J. Immunol. 1999, 162: 2671-2676, see entire reference, e.g., Fig.1), Kourilsky et al (J. Exp. Med. 1995, 181: 493-502, see entire reference, e.g., Fig. 1).  

As regards instant dependent claim 84, Peach et al teach mutations at positions in CD80 such as N19A that result in reduced affinity binding to CD28 or CTLA4 (se entire reference).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as the claims of 16/812,125 are silent as to the nature of the specific changes to the variant CD80 polypeptide, to have used the variant(s) taught by Peach et al to have reduced binding to CD28 and/or CTLA4 in the multimeric polypeptide that is recited in the product claims and administered in the method of treating cancer in the claims of 17/342,518.  One of ordinary skill in the art would have been motivated to do this because the claims of 17/342,518 are silent as to what the substituents can be.

Claims 82, 83, 86 and 88-90 are directed to an invention not patentably distinct from claims 1-17 and 20 of commonly assigned 16/812,125, as enunciated above.

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned 16/812,125, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

Instant dependent claim 86 is included in this rejection due to the indefiniteness rejection set forth above at item #9 of this office action.  
16.  Claims 82, 83, 86 and 88-90 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 and 26-28 of copending Application No. 17/342,501 in view of GenCore AEE04235 (2005) in view of GenCore AEE04235 (2005) and Peach et al (JBC, 1995, 270(36): 21181-21187, 1995, IDS reference). 

Claim interpretation:  The instant specification defines the terms “peptide”, “polypeptide” and “protein” interchangeably to refer to “a polymeric form of amino acids of any length, which can include coded and non-coded amino acids, chemically or biochemically modified or derivatized amino acids, and polypeptides having modified peptide backbones” ([0034]).  Thus, it is unclear if this definition encompasses a polypeptide of contiguous amino acid residues that further comprises a non-coded cysteine that chemically conjugates (i.e., covalently associates) a cysteine added to an epitope peptide via a disulfide bond, i.e., a polypeptide of contiguous amino acid residues, wherein this polypeptide further comprises a conjugated peptide that is essentially a branched type of structure off of the main polypeptide.  It is noted that the specification of application 17/342,518 defines “chemical conjugation” as formation of a covalent bond ([0027]) as in the formation of a disulfide bonded epitope peptide via added cysteines in claim 11 of application 17/342,501. 

This is a provisional nonstatutory double patenting rejection.

The claims of 17/342,501 are drawn to a T cell modulatory multimeric polypeptide (T-cell-MMP) comprising a first polypeptide comprising a first MHC class I polypeptide and a second MHC class I polypeptide comprising in order from N-terminus to C-terminus,  a second MHC polypeptide and optionally an Ig Fc polypeptide, and wherein one or more immunomodulatory polypeptides (MODs) such as a wild-type CD80  or a variant CD80 having reduced affinity for its cognate Co-MOD is present in one or the other of the termini recited in claim 1 of 17/342,501, and wherein the first polypeptide has the recited chemical conjugation sites for covalent attachment of a target epitope peptide such as an alpha-feto protein (AFP) cancer epitope, or wherein the epitope is conjugated to the first or second polypeptide via a spacer or linker, composition thereof comprising a pharmaceutically acceptable excipient, and a method of treating a cancer in an individual comprising administering to the epitope conjugate.

The claims of 17/342,501 do not recite the specific order of components in each polypeptide, nor the SEQ ID NOs recited in instant base claim 82, nor that the epitope presenting peptide is fused to one terminus of a polypeptide (including via a linking peptide) in order to be a “polypeptide” comprising contiguous amino acid residues, nor do they recite the SEQ ID NOs for the wild-type CD80 (i.e., instantly recited SEQ ID NO: 1), nor the Co-MODs that are wild-type CD28 or CTLA4 polypeptides that are recited in instant base claim 82.  With regard to instant dependent claim 84, the claims of 17/342,501 do not recite the position(s) at which the variant CD80 MOD having reduced affinity to its co-MOD is different from the wild-type CD80 MOD.

As regards SEQ ID NO: 37-40 that are recited in instant base claim 82, the disclosure in the instant figures is that SEQ ID NO: 37 is human CD28 isoform 1, SEQ ID NO: 38 is CD28 isoform 2, SEQ ID NO: 39 is human CD28 isoform 2, while SEQ ID NO: 40 is human CTLA4 (Figs 3A-D).   The instant specification discloses that SEQ ID NO: 1 is the wild-type human CD80 ectodomain (e.g, [00358]).  In addition, GenCore AEE04235 teaches that the amino acid sequence of human CD80 was known in the art as of 2005.

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the instant claims to have used a variant polypeptide of human CD80.  One of ordinary skill in the art would have been motivated to do this in order to treat human cancers.

With regard to the order of the components in the first or second polypeptides of the multimer used in the method of treating cancer in claim 28 of 17/342,501, the claims of 16/812,125 do recite which components are comprised in each chain, while attachment of the peptide epitope at the N-terminus of the first chain is recited in the alternative, and it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have attached the peptide at the N-terminus directly or indirectly as a fusion construct of one of the chains.  One of ordinary skill in the art would have been motivated to do this in order to dispose the peptide for favorable binding in the MHC class I binding groove, as was routine for one of ordinary skill in the art, e.g., Brophy et al (J. Immunol. Meth. 2003, 272: 235-246, see entire reference, e.g., introduction section), White et al (J. Immunol. 1999, 162: 2671-2676, see entire reference, e.g., Fig.1), Kourilsky et al (J. Exp. Med. 1995, 181: 493-502, see entire reference, e.g., Fig. 1).  

As regards instant dependent claim 84, Peach et al teach mutations at positions in CD80 such as N19A that result in reduced affinity binding to CD28 or CTLA4 (se entire reference).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as the claims of 17/342,518 are silent as to the nature of the specific changes to the variant CD80 polypeptide, to have used the variant(s) taught by Peach et al to have reduced binding to CD28 and/or CTLA4 in the multimeric polypeptide that is recited in the product claims and administered in the method of treating cancer in the claims of 17/342,518.  One of ordinary skill in the art would have been motivated to do this because the claims of 17/342,518 are silent as to what the substituents can be.

Instant dependent claim 86 is included in this rejection due to the indefiniteness rejection set forth above at item #9 of this office action.  

Claims 82, 83, 86 and 88-90 are directed to an invention not patentably distinct from claims 1-24 and 26-28 of commonly assigned 17/342,501, as enunciated above.

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned 17/342,501, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

17.  Claims 82-84, 86 and 88-90 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 73-97 of copending Application No. 16/089,335 in view of GenCore AEE04235 (2005) as evidenced by Emboss Needle 2022 (alignment comparison of SEQ ID NO: 1). 

Recent court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.
We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.
With regard to the claims of 16/089,335 that are drawn to a nucleic acid molecule, vector and host cell thereof, and method of making the multimeric polypeptide, given that Applicant chose to file the 16/089,335 application as a separate unrelated application, not as a DIV of the instant application, the instant rejection has been set forth.  

This is a provisional nonstatutory double patenting rejection.

Claim Interpretation:  the instant claims are replete with the open transitional phrase “comprising” as applied to the multimeric polypeptide, the at least one heterodimer, the first and second polypeptides, thus opening these said limitations to comprise other additional components.

The claims of 16/089,335 are drawn to a multimeric polypeptide comprising a heterodimeric polypeptide comprising a first polypeptide comprising an epitope and a first MHC class I polypeptide such as 2m and a second polypeptide comprising a second MHC class I polypeptide such as an MHC class I heavy chain, and optionally an Ig Fc polypeptide, at least one first immunomodulatory polypeptide that is a CD80 variant that has at least one amino acid substitution relative to SEQ ID NO: 1 (wild-type CD80) and has at least 85% amino acid sequence identity thereto,  including wherein the variant CD30 polypeptide comprises a substitution of amino acid I67, K86 or D158 (three of the same positions recited in instant dependent claim 84); a composition thereof comprising a pharmaceutically acceptable excipient, a method of selectively modulating the activity of an epitope specific T cell or treating cancer in an individual, comprising contacting the T cell with the multimeric polypeptide or administering to the individual an effective amount of the multimeric polypeptide, wherein the epitope is a cancer-associated peptide. Claim 79 of 16/089,335 also recite a specific order of components that are a subset of those recited in instant dependent claim 82. The order of components in claim 79 a1/b1 of 16/089,335 is the same as the order of the components in for example instant claim 83 i/j, and also claim 79 a2/b2 with the order of components in instant claim 83 k/l. The claims of 16/089,335 also recite a method of producing the multimeric polypeptide, a host cell genetically modified with an expression vector comprising a nucleic acid molecule that comprises a nucleotide sequence encoding the first and/or second polypeptide.  

The claims of 16/089,335 do not specify that SEQ ID NO: 1 recited therein is the same as instantly recited SEQ ID NO: 1.

Evidentiary reference Emboss Needle (2022) shows the alignment of the sequence of SEQ ID NO: 1 in the instant application and that of 16/089,335, and revealing 100% amino acid sequence identity.  

The claims of 16/089,335 do not recite instantly recited SEQ ID NO: 37-39 that appear in instant base claim 82.

With regard to SEQ ID NO: 37-39 that are recited in instant base claim 82, a comparison of SEQ ID NO: 37-39 in Figures 3A-3C in the instant application with that of SEQ ID NO: 48-50 that are recited in dependent claim 78 of 16/089,335 in Figures 4A-4C of that application appear to be the same CD28 isoforms/sequences.
Instant dependent claim 86 is included in this rejection due to the indefiniteness rejection set forth above at item #9 of this office action.  

18.  Claims 82, 83, 86 and 88-90 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-20 of copending Application No. 17/584,133 in view of GenCore AEE04235 (2005) in view of GenCore AEE04235 (2005) and Peach et al (JBC, 1995, 270(36): 21181-21187, 1995, IDS reference). 

Recent court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.

We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.
With regard to claim 18 of 17/584,133, that is drawn to a nucleic acid, given that Applicant chose to file the 17/584,133 application as a separate unrelated application, not as a DIV of the instant application, the instant rejection has been set forth.  

This is a provisional nonstatutory double patenting rejection.

The claims of 17/584,133 are drawn to a T cell modulatory polypeptide (TMP) comprising a DRAS epitope expressed on a cancer cell, a first MHC polypeptide, a second MHC polypeptide and at least one immunomodulatory polypeptide, wherein the first MHC polypeptide is a 2m polypeptide and the second MHC polypeptide is an MHC class I heavy chain polypeptide, and optionally further comprising an IgFc polypeptide, and wherein the at least one immunomodulatory polypeptide is a variant of CD80 that exhibits reduced affinity to a cognate costimulatory polypeptide compared to the affinity of a corresponding wild-type immunomodulatory polypeptide for the cognate costimulatory polypeptide. Claim 10 of 17/584,133 recites that the T cell modulatory polypeptide comprises a heterodimer that comprises a first polypeptide comprising in order from N-terminus to C-terminus, the KRAS peptide and 2m and the second polypeptide comprises in order from N-terminus to C-terminus, at least one immunomodulatory polypeptide, an MHC class I heavy chain polypeptide, and an IgFc polypeptide (corresponds with the order of components in instant claim 83c/d; or the first polypeptide comprises the KRAS peptide and 2m and the second polypeptide comprises an MHC class I heavy chain polypeptide, and an Ig Fc polypeptide, and at least one immunomodulatory polypeptide (corresponds with the order of components recited in instant claim 83 e/f).  Claim 19 is drawn to a method of selectively modulating the activity of [a] T cell specific for a KRAS peptide epitope, comprising contacting the T cell with the T cell modulatory polypeptide.  Claim 20 is drawn to a method of treating a KRAS-associated cancer in a patient comprising administering an effective amount of a pharmaceutical composition comprising the T cell modulatory polypeptide.  Claim 18 is drawn to a nucleic acid [molecule or sequence] encoding a first or second polypeptide of a heterodimeric TMP.

The claims of 17/584,133 do not recite do not recite the SEQ ID NOs recited in instant base claim 82, nor do they recite the SEQ ID NOs for the wild-type CD80 (i.e., instantly recited SEQ ID NO: 1), nor the Co-MODs that are wild-type CD28 or CTLA4 polypeptides that are also recited in instant base claim 82.  With regard to instant dependent claim 84, the claims of 17/584,133 do not recite the position(s) at which the variant CD80 MOD having reduced affinity to its Co-MOD is different from the wild-type CD80 MOD.

As regards SEQ ID NO: 37-40 that are recited in instant base claim 82, the disclosure in the instant figures is that SEQ ID NO: 37 is human CD28 isoform 1, SEQ ID NO: 38 is CD28 isoform 2, SEQ ID NO: 39 is human CD28 isoform 2, while SEQ ID NO: 40 is human CTLA4 (Figs 3A-D).   The instant specification discloses that SEQ ID NO: 1 is the wild-type human CD80 ectodomain (e.g, [00358]).  In addition, GenCore AEE04235 teaches that the amino acid sequence of human CD80 was known in the art as of 2005.

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the instant claims to have used a variant polypeptide of human CD80.  One of ordinary skill in the art would have been motivated to do this in order to treat human cancers.

As regards instant dependent claim 84, Peach et al teach mutations at positions in CD80 such as N19A that result in reduced affinity binding to CD28 or CTLA4 (se entire reference).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as the claims of 17/584,133 are silent as to the nature of the specific changes to the variant CD80 polypeptide, to have used the variant(s) taught by Peach et al to have reduced binding to CD28 and/or CTLA4 in the multimeric polypeptide that is recited in the product claims and administered in the method of treating cancer in the claims of 17/584,133.  One of ordinary skill in the art would have been motivated to do this because the claims of 17/584,133 are silent as to what the substituents can be.

Instant dependent claim 86 is included in this rejection due to the indefiniteness rejection set forth above at item #9 of this office action.  

19.  No claim is allowed.

20.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644